Citation Nr: 0520289	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the back 
and hips.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the benefit sought on appeal.  
The veteran, who had active service from March 1966 to 
October 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran March 2003 in connection with his current claim, 
he requested a BVA hearing in Washington, DC.  However, prior 
to the date of the hearing scheduled for the veteran by the 
Board he essentially requested that the hearing scheduled for 
him in Washington, DC be cancelled and that he be scheduled 
for a BVA hearing at the RO.  Since the failure to afford the 
veteran a hearing would constitute a denial of due process 
and result in any Board decision being vacated, 38 C.F.R. 
§ 20.904(a) (2004), this matter must be addressed before the 
Board promulgates a decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




